Citation Nr: 1440412	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran appeared and testified at a videoconference hearing in September 2010 before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the record.  The Veteran was informed of his right to have another hearing for the issues on appeal but declined that opportunity in March 2012.  

When this case was before the Board in November 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.  Unfortunately, it must once again be remanded to ensure compliance with the Board's remand directives.

The Board notes that correspondence dated in June 2014, in the Veterans Benefits Management System (VBMS), shows that the Veteran raised the issue of reopening a claim for entitlement to service connection for posttraumatic stress disorder based on new and material evidence.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for a bilateral knee disorder and foot fungus.

The Veteran contends that he injured his knees during a rappelling exercise in Germany when he struck the rock wall he was rappelling down, causing both knees to swell and cutting his left knee.  He further noted that following the injury his knees would swell whenever he overused them, especially following kneeling or squatting.  Regarding his foot fungus, he stated he first developed the fungus when he was stationed in Germany and that he has since had continuous treatment for his toenails.

The Board notes that the Veteran is competent to speak to observable symptoms such as pain and swelling, and these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The Board remanded this claim in November 2010, in pertinent part, to afford the Veteran VA examinations.

The Veteran was afforded a VA joint examination in December 2010 in which the impression was posterior horn medial meniscus oblique tear and patella medial posterior chondral defect "?".  The VA examiner stated that there was one report of knee problems in the service medical records in 1977 with no evidence of chronicity; no mention on the separation examination or subsequently until recently.  The examiner opined that in the absence of better documentation, he could not connect the in-service event with the present problems without speculation.  

The Veteran was afforded a VA skin disease examination by the same examiner in December 2010 in which the diagnosis was tinea unguium, bilateral toenails, and no evidence of tinea pedis.  The VA examiner stated that there was one entry for tinea pedis and one for tinea unguium noted in 1976 to 1977 in the service medical records; no evidence of chronicity or on the separation examination.  The examiner stated that there was no further documentation until recent examinations in 2007.  The examiner opined that in the absence of better documentation, he could not connect the in-service episodes with the present problems without speculation.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (CAVC) noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data. The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In this case, the VA examiner appeared to base his opinions simply on the absence of treatment, as opposed to the limits of medical knowledge.  However, this is not a situation in which a physician has to resort to speculation because of known records that are not before him.  While additional treatment records would certainly be helpful in making a determination, such are nonexistent.  Therefore, the record is as complete as it will be.  Therefore, the rationale expressed in both examinations is inadequate.  Furthermore, of importance are the symptoms, not treatment, in determining the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  While there are no treatment records, there are credible, reliable statements from the Veteran as to his symptoms, which must be taken into consideration.  The question becomes whether the types of symptoms he had are related to the current disability.
Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder, and any pertinent virtual records, to the VA examiner who conducted the December 2010 VA examinations.  The examiner should be requested to review the claims folder and provide an addendum in which he responds in the affirmative or the negative to the following questions:

(a) whether there is at least a 50 percent probability or greater (at least as likely as not) that any bilateral knee disorder was caused or aggravated by military service, to include as a result of the chrondromalacia diagnosed in 1977.

(b) whether there is at least a 50 percent probability or greater (at least as likely as not) that any current foot/toe fungus was caused or aggravated by military service, to include as a result of his 1976/1977 diagnosed foot fungus.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian and consider the statements he has made referable to the types of symptoms he experienced, and whether those symptoms are indicative of the current disabilities. 

The examiner should provide a rationale for any conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the December 2010 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Additional examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SSOC.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


